UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4704


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS FERNANDEZ JAUREGUI      MADRIZ,   a/k/a   Jose   Luis   Gonzalez
Gonzalez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cr-00096-JKB-3)


Submitted:   June 17, 2013                      Decided:     July 9, 2013


Before TRAXLER, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Barbara E. Kittay, Rockville, Maryland, for Appellant.     Rod J.
Rosenstein, United States Attorney, Joshua L. Kaul, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A    jury         convicted         Luis       Fernandez       Jauregui     Madriz    of

possession with intent to distribute cocaine and cocaine base,

in     violation         of    21    U.S.C.       §    841(a)(1).          Madriz      appeals,

asserting that the district court erred in denying his motion to

suppress      the    cocaine         found    on       his    person    during    a    directed

traffic stop.            We affirm.



                                                  I.

       Based on calls intercepted during an investigation into a

drug       organization,            federal       law        enforcement     officers       had

information that on February 6, 2010, Madriz would pick up a

quantity of narcotics to deliver to a supplier.                                  On that day,

the officers watched Madriz’s home and followed him when he and

his father left in a car.

       At    the    direction         of    the       federal    officers,       the   Maryland

State      Police    stopped        the     vehicle      on     the    Baltimore-Washington

Parkway.           One    of    the    state       police       officers    asked      Madriz’s

father, who was driving, if there was anything illegal in the

car, and Madriz’s father nodded.                             Soon thereafter, the state

police officers removed Madriz and his father from the vehicle,

and a drug-detection canine alerted the police to the presence

of narcotics in the vehicle.                      The officers searched the vehicle



                                                  2
but did not discover any weapons or contraband.                             A pat down of

Madriz and his father had also yielded negative results.

      Officer     Daniel        Peterson          subsequently            conducted     an

additional search of Madriz.            Officer Peterson testified that he

detected a hard bulge near Madriz’s groin area, and that Madriz

initially     denied   that     he    was       concealing      anything.         Officer

Peterson testified that he then moved to undo Madriz’s belt, at

which point Madriz admitted that he had drugs.                               According to

Officer Peterson, he then undid Madriz’s pants and removed from

Madriz’s underwear what turned out to be a 131.1 gram package of

cocaine.

      Madriz moved to suppress the cocaine, contending that the

state police officers performed an unlawful search and seizure.

The   district   court       denied   the       motion.         A    jury    subsequently

convicted Madriz of the charged crime.                    Madriz’s sole appellate

challenge is to the denial of his motion to suppress.



                                        II.

      “We review a district court’s factual findings underlying a

motion   to   suppress       for   clear        error,    and       the   court’s     legal

determinations de novo.”              United States v. Edwards, 666 F.3d

877, 882 (4th Cir. 2011).             “When a motion to suppress has been

denied, we review the evidence in the light most favorable to

the government.”       Id.

                                            3
                                              A.

        On appeal, Madriz first contends that the district court

should have suppressed the cocaine because the Maryland State

Police lacked authority to conduct the stop at that location on

the     Baltimore-Washington           Parkway,        which    is   within      exclusive

federal jurisdiction.            In rejecting this argument, the district

court    reasoned       that    the    state        police   officers      acted     at     the

“behest       and    direction        and    under     the     direct     and    immediate

supervision” of federal agents who did have authority, and who

had probable cause to believe that Madriz was involved in a drug

conspiracy.         Tr. of Motions Hr’g 221-22.

        Madriz does not contest the district court’s finding that

the    stop    was    supported       by     probable       cause.      And,     under      the

circumstances of this case, the fact that the state police acted

in an area of exclusive federal jurisdiction does not render the

stop unreasonable.             See United States v. Mason, 52 F.3d 1286,

1289     n.5     (4th    Cir.     1995)        (rejecting       argument        that      drug

paraphernalia           seized        by       customs         officers         technically

unauthorized to conduct search had to be suppressed, because the

lack     of    authorization      “d[id]        not     rise    to   the    level      of    a

constitutional          violation”          under     the    circumstances);           United

States v. DiCesare, 765 F.2d 890, 897 (9th Cir. 1985) (refusing

to    suppress      evidence     on    the     basis    that     customs    officer         who

obtained       search   warrant       may    have     lacked    authority       to   do     so,

                                               4
where authorized officials participated in the investigation and

executed the warrant).                Thus, the district court did not err in

finding that the stop was reasonable.

                                                 B.

     Madriz      next        argues    that      the      district     court       should      have

suppressed      the     cocaine       because         the    search    of        his   underwear,

which    led    to     the    seizure       of    the       cocaine,       was    unreasonable.

Again, we disagree.

        To determine whether a search is reasonable, “we examine

the search in its complete context and consider the following

factors:       1) the place in which the search was conducted; 2) the

scope of the particular intrusion; 3) the manner in which the

search was conducted; and 4) the justification for initiating

the search.”         Edwards, 666 F.3d at 883.

        The    place    of     the    search         --     along    the    busy       Baltimore-

Washington       Parkway       in     the     afternoon         --     cuts       in   favor     of

suppression.           “We have repeatedly emphasized the necessity of

conducting a strip search in private.”                         Edwards, 666 F.3d at 883

(internal quotation marks omitted).

        However, the remaining factors dictate our conclusion that

the district court did not err in finding the search reasonable.

First, the search was justified.                          We agree with the district

court that the police had probable cause to arrest Madriz for

conspiracy to distribute narcotics prior to the second pat down

                                                 5
by Officer Peterson.         Tr. of Motions Hr’g       215.    Therefore, even

though that search preceded Madriz’s formal arrest, the search

was nonetheless justified as a search incident to his arrest.

See Rawlings v. Kentucky, 448 U.S. 98, 111 (1980); United States

v. Han, 74 F.3d 537, 541 (4th Cir. 1996) (“A search may be

incident to a subsequent arrest if the officers have probable

cause to arrest before the search.”); United States v. Miller,

925 F.2d 695, 698 (4th Cir. 1991).

     Further, both the scope and the manner of the search were

reasonable.      During the pat down, Officer Peterson identified a

hard object in Madriz’s groin area; Officer Peterson limited the

scope of his subsequent search to that area.                  Officer Peterson

first asked Madriz what the object was; not believing Madriz’s

answer, Officer Peterson moved to unbuckle Madriz’s belt, at

which    point   Madriz   informed     the   officer   that    the   object   was

drugs.     Officer    Peterson    checked     the   space     between   Madriz’s

pants    and     underwear    before     briefly    pulling      out    Madriz’s

underwear and discovering and removing the cocaine.                     Officer

Peterson proceeded cautiously at every step of the search, and

at no point did the search threaten Madriz’s safety.                    Compare

Edwards, 666 F.3d at 885 (finding a strip search unreasonable

because the search “posed a significant and an unnecessary risk

of injury” to the defendant).            Accordingly, the district court

did not err in finding the search reasonable.

                                        6
                                     III.

       For the foregoing reasons, we affirm.                We dispense with

oral   argument   because     the    facts   and   legal     contentions    are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       7